Citation Nr: 0432114	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  00-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran had active service from December 1957 to November 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the RO which 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for schizophrenia, based on a finding 
that the veteran did not present new and material evidence 
sufficient to reopen the claim of service connection.  

In May 2001, the Board issued a decision finding that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim of service connection for 
schizophrenia.  

The veteran appealed the Board's May 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While his claim was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's May 
2001 decision and remand the case to the Board for further 
development and readjudication.  In a July 2002 Order, the 
Court granted the Joint Motion.  The case was returned to the 
Board.  

In the meantime, the veteran filed a claim of clear and 
unmistakable error (CUE) in a February 1969 RO rating 
decision to deny a reopened claim of service connection for 
schizophrenia.

The case was remanded by the Board to the RO in December 2002 
for additional development of the record.  

In a March 2003 decision, the Board reopened the claim of 
service connection for schizophrenia based on a finding that 
new and material evidence had been presented since the last 
final decision of record sufficient to reopen the claim.  

The March 2003 Board decision also found that the RO's 
February 1969 decision did not contain CUE.  The veteran 
appealed the Board's March 2003 decision to deny a claim of 
CUE to the Court.  While his CUE claim was pending at the 
Court, the veteran moved to dismiss the CUE issue on appeal.  
The Court granted the veteran's motion to dismiss the CUE 
issue in a June 2004 Court Order.  

Instead of remanding the reopened issue of service connection 
for schizophrenia back to the RO for further development in 
light of the reopened claim, the Board alternatively, and 
pursuant to authority granted by newly promulgated VA 
regulations, attempted to undertake additional evidentiary 
development before adjudicating the issue on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).

However, before any such development took place, 38 C.F.R. § 
19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the currently diagnosed schizophrenia first manifested during 
service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, schizophrenia was 
incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
schizophrenia, as this disability had its onset during 
service.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of the new regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  Moreover, in light of the complete grant of benefits 
on appeal, additional discussion regarding compliance with 
the VCAA is not necessary.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 U.S.C.A. § 
1111 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

Whether or not it is determined that the veteran's 
schizophrenia was first manifest during service, or whether 
it pre-existed service and was perhaps aggravated therein, it 
is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  The 
Board is also mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons for favoring one medical opinion over another.  See 
Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Historically, the veteran served on active duty from December 
1957 to November 1961.  A careful review of the veteran's 
service medical records indicate that his entrance 
examination showed no disabilities.  

In July 1961, the veteran reported a 4-year history of 
hearing voices which were almost constant and continued until 
three months prior.  Although the veteran had not heard 
voices within the prior three months, he reported increasing 
nervousness and jittery feelings.  He admitted to some 
depression, but denied suicidal thoughts or attempts.  It was 
noted that he had recently seen a private psychiatrist who 
provided him with a prescription of Thorazine, 100 mg. three 
times per day.  The diagnosis was probable emotional 
instability and a possible psychotic condition.  

The veteran was evaluated in July 1961.  The veteran 
described hearing the voices of all sorts of people he had 
known in the past, a close friend, family, or the most casual 
acquaintances.  They talked about all sorts of subjects,  
preoccupying him, confusing him and controlling his mind; 
making him forget to see a psychiatrist when he felt he 
should.  The voices subsided once he started on Thorazine, 
but he still did not feel "himself."  

In August 1961, the veteran was seen in a psychiatric 
consultation wherein he reported that he had heard voices 
since July 1957.  The veteran felt that the voices impaired 
his ability to concentrate.  That particular symptom improved 
somewhat once he entered service, but he continued to feel 
like he was being "razzed."  The veteran reported that his 
symptoms did not interfere with his active service until July 
1961 when he began to feel confused and lethargic.  On mental 
status examination, the veteran spoke in a clear, coherent, 
and precise manner, showed no evidence of active 
hallucinations or delusions, nor evidence of undue 
depression.  Intelligence was average and the veteran 
appeared to possess considerable awareness and insight into 
the nature of his symptoms.  He did not appear to be disabled 
by them.  The impression was that of chronic, mild 
schizophrenic reaction, undifferentiated type.  The examiner 
noted that although the veteran apparently had symptoms 
indicative of a schizophrenic process in the period of at 
least 4 years, they apparently had not interfered to a marked 
degree with his military duties and had responded to some 
support in administration of small doses of tranquilizing 
medications.  The examiner noted that since the veteran had 
only 4 months of remaining military duty, there was no 
indication to consider the veteran for immediate separation  
However, the examiner suggested that the veteran should not 
be considered for reenlistment.  

Thorazine was prescribed for the duration of his active 
service.  

Subsequent to his discharge in November 1961, the veteran was 
afforded a VA special neuropsychiatric examination in January 
1962.  The examiner noted that the veteran did not hear 
voices while on the Thorazine.  The examiner noted that the 
veteran was separated from service without a diagnosis of 
schizophrenic reaction or other neuropsychiatric condition.  
The examiner indicated that the veteran may very well be a 
latent schizophrenic reaction, but it was not believed that 
service aggravated the condition at all.  The examiner opined 
that it was evidently more severe prior to service than it 
was during or following service since it necessitated 
dropping out of school.  The tentative schizophrenic 
reaction, latent type, was found to exist prior to service.  

The veteran initial claim of service connection for 
schizophrenic reaction was denied in a February 1962 rating 
decision.  

A January 1965 letter to the RO from the veteran's private 
physician indicates that the veteran's past history reveals a 
boy who regressed into a schizophrenic type psychotic 
reaction before completing high school, during which time he 
heard voices and was confused.  The veteran painted a 
paranoid-type picture of his days in the military, with 
feelings that he was being picked on for some reason and that 
officers and men over him tended to ride him more than anyone 
else in an attempt to break his nerves down.  

On examination, the veteran was oriented, and his speech was 
coherent; however, at times irrelevant and was under rather 
marked pressure.  The veteran had flattening and 
inappropriateness of affect.  He had definite loosening of 
associations and vague feelings of paranoid type delusional 
or grandiose material regarding people having it in for him, 
things going wrong for him, being picked on or picked out as 
something special, etc.  

The examiner noted that the veteran was hospitalized for a 
period of two years between 1962 and 1964 and apparently did 
not have active auditory hallucinations as long as he 
continued to take Thorazine.  The examiner concluded that the 
veteran was psychotic and disabled.  Prognosis for his 
illness was seen as quite poor due to early onset, plus the 
continuing nature of his illness.  

The veteran also submitted a statement in support of his 
claim in January 1965 wherein he reiterated his contentions 
that his illness was made worse during service, and that his 
superiors and doctors in the Navy ignored his cries for help.  

In a January 1969 letter to the RO, the veteran's childhood 
physician indicated that he had known the veteran since 
February 1955, when he was 15 years of age.  He played 
football on the high school team and was considered an 
average boy, physically and mentally.  The physician reported 
that at no time did he ever treat the veteran for a mental 
condition prior to December 1957, the time he entered 
service.  The physician opined that the veteran did have some 
early un-diagnosed mental condition before joining the Navy 
in December 1957, and that the veteran's condition became 
worse during service.  

In a September 1970 letter, on of the veteran's private 
psychiatrists noted that the veteran was experiencing some 
schizophrenic symptoms at the time he went into the Navy, but 
was apparently able to conceal those symptoms as they were 
not detected by the examining physicians.  The psychiatrist 
noted that per the veteran's history, he was able to get 
along fairly well for a period of about 8 months.  Following 
that time, his illness became much wore with symptoms of 
auditory and visual hallucinations, delusions, withdrawn 
behavior, uncontrollable laughing to himself, anxiety, 
depression, periods of confusion, loss of interest in his 
work and personal appearance, lack of insight into his 
illness, and impulsive behavior.  He had paranoid thoughts.  
Toward the end of service, the veteran apparently became 
severely incapacitated.  The psychiatrist noted that the 
veteran had been hospitalized on several occasions since 
service and that his mental illness definitely became much 
worse while he was in the service.  His diagnosis was that of 
schizophrenic reaction, chronic undifferentiated type, with a 
poor prognosis.  

In October 1983, the RO received several lay statements from 
various family members and friends with whom the veteran was 
well-acquainted prior to service.  All of the lay statements 
indicated that the veteran did not exhibit any decrease in 
mental capacity prior to entering service in December 1957.  
Specifically, the statements indicated that prior to service, 
the veteran was a very out-going, active, athletic, and 
intelligent man; but that after his return from service, he 
appeared very mentally ill, talking to himself and laughing 
out loud, confused, unkempt, etc.  

The veteran was examined in August 1989, at which time a 
diagnosis of schizophrenic disorder, paranoid type, chronic 
was noted.  He was referred for psychiatric testing.  In a 
November 1991 report, the clinical psychologist noted that 
the veteran's history provided a series of events 
characteristic of the erosion of schizophrenia.  The 
psychometric data were consistent in their findings of 
concrete thinking, paranoia, and poor reality testing.  His 
handicap was at a disabling level.  The psychometric data 
were also consistent with the veteran's history , diagnosis 
and treatment for paranoid schizophrenia.  The psychometric 
results obtained supported the veteran's claim of early 
schizophrenia that resulted in deterioration of his mental 
process; and that it existed at the time of his enlistment in 
the Navy.  

In September 1992 correspondence from another private doctor, 
it was opined that the veteran's schizophrenic illness was 
aggravated by service.  The examiner noted that the veteran 
was first treated for his schizophrenic symptoms during 
service and that it was the stress of the Navy that brought 
about a worsening of his symptoms.  The physician further 
opined that if the veteran had not been in the Navy, that 
there was a possibility that he could have avoided a full 
blown case of schizophrenia.  The doctor indicated that many 
patients who are borderline, or who have not shown any 
schizophrenic symptoms at all, will go into the service and 
suddenly under the stresses, develop a full blown case of 
schizophrenia.  The physician concluded that the veteran's 
illness did not come to a head until he was under the 
stresses of the Armed Forces.  

In a November 2002 statement from another private physician, 
it was noted that the veteran reported essentially the same 
history regarding the onset of his mental illness that he has 
consistently reported since service.  Specifically, the 
veteran reported that he began to hear voices in July 1957, 
and that he was often nervous.  He reported "silly" 
behavior that included bursts of laughter, auditory and 
visual hallucinations.  During service, he had periods of 
depression, exhaustion and was often confused, not knowing 
where he was.  The voices became worse.  He sought help from 
a private physician in 1961 who prescribed Thorazine.  After 
service he was hospitalized on several occasions.  The 
private physician concluded that the veteran's chronic 
schizophrenia started in high school, but the diagnosis was 
not discovered at his induction into the Navy; and it was 
clear that during service, the stress and isolation of 
military service made his disease worse.  The physician 
opined that the veteran's pre-existing schizophrenia was 
aggravated by stress of military existence and inadequate 
medical management which in service.  

In this case, the veteran's examination at induction in 
December 1957 was negative for any complaints, findings, or 
diagnosis of a psychiatric disorder.  Then, the veteran 
reported symptoms of schizophrenia, such as hearing voices, 
during service in 1961.  Although the veteran has described 
hearing voices as early as July 1957, his schizophrenia was 
not diagnosed until several weeks prior to discharge from 
service and there is no clear indication that the onset of 
his illness began prior to service.  The veteran has 
submitted multiple lay statements from friends and family 
indicating that the veteran was a happy, out-going, athletic 
young man during high school, and did not exhibit symptoms of 
mental illness prior to service.  The veteran's childhood 
physician also reported that the veteran did not exhibit 
symptoms of mental illness prior to service.  Although some 
medical experts have suggested that the veteran's 
schizophrenia began prior to service, these opinions are 
based only on evidence as reported by the veteran.  Moreover, 
other medical professionals have offered opinions suggesting 
that the veteran's schizophrenia began prior to service; but 
have also opined that the schizophrenia was definitely 
aggravated in service, due to the stresses of serving in the 
Armed Forces.  In particular, the opinion from September 1992 
noted that the veteran was first treated for his 
schizophrenic symptoms during service and that it was the 
stress of the Navy that brought about a worsening of his 
symptoms.  The physician further opined that if the veteran 
had not been in the Navy, that there was a possibility that 
he could have avoided a full blown case of schizophrenia.  
The doctor indicated that many patients who are borderline, 
or who have not shown any schizophrenic symptoms at all, will 
go into the service and suddenly under the stresses, develop 
a full blown case of schizophrenia.  The physician concluded 
that the veteran's illness did not come to a head until he 
was under the stresses of the Armed Forces.  

In light of the foregoing, the Board finds that the 
presumption of soundness at entry into service has not been 
rebutted by clear evidence to the contrary.  

In summary, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran's current problems are related to his active service, 
is in a state of relative equipoise.

The Board has thoroughly reviewed the record and has 
determined that service connection is warranted for 
schizophrenia.  The competent medical evidence of record 
shows that the veteran is currently diagnosed with 
schizophrenia.  Thus, a current chronic disability is shown 
by the competent medical evidence of record.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Although the 
veteran himself, as well as service medical records suggest 
that the veteran's schizophrenia pre-existed service, there 
are absent any actual diagnosis complaints of, findings of, 
or treatment for mental illness prior to service.  Although 
the veteran is competent to testify as to symptoms, he is not 
a medical expert, and as such, he is not competent to express 
an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Moreover, and in the alternative, even if the Board found 
that the veteran's schizophrenia did pre-exist service, the 
competent medical evidence is in equipoise as to whether the 
veteran's pre-existing schizophrenia was aggravated during 
service, beyond the nature progression of the disease, due to 
the stresses of serving in the Armed Forces.  It is difficult 
to conclude that there was no increase in severity during 
service when the veteran was asymptomatic at entry to service 
and for more than three years thereafter at which time he 
became overtly symptomatic to a degree that led to his being 
given antipsychotic medication.

Inasmuch as some of the medical evidence of record suggests 
that the veteran's symptoms of schizophrenia may have been 
manifest prior to service; the record clearly shows that the 
veteran did not realize that he had a disability, and that he 
did not seek treatment for a psychiatric disorder until the 
summer of 1961.  Moreover, at that time, he complained of the 
onset of symptoms not previously reported.  The Board finds 
that the evidence is in relative equipoise, and therefore 
resolves any remaining doubt in favor of the veteran.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is a 
proximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  Therefore, the Board finds 
that the evidence is sufficient to grant entitlement to 
service connection for the veteran's schizophrenia.


ORDER

Service connection for schizophrenia is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



